Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a second office action, final rejection on the merits.  Claims 2-7, and 9-14, as previously filed, are currently pending and have been considered below. Claims 1, 8, and 15-16, as amended, are currently pending and have been considered below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recites the limitation “the gesture for the traffic vulnerable is relatively simpler than the gesture for the general public”. The phrase of “relatively simpler” is indefinite and is therefore rejected under 112(b). 
Claims 2-7, and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for their dependency on the independent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis - Step 1
Claims 1-7, and 15-16 are directed to a method (i.e. process), and claims 8-14 are directed to a vehicle (i.e. article of manufacture). Therefore, claims 1-16 are all within at least one of the four statutory categories.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groupings of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 1 recites:
A method of controlling an unmanned autonomous vehicle, comprising: 
acquiring, by an acquiring device, a boarding intention of a passenger who intends to board the unmanned autonomous; and 
determining, by a controller, whether to stop the unmanned autonomous vehicle at a bus stop based on the acquired boarding intention of the passenger,
wherein the boarding intention of the passenger includes a gesture for the traffic vulnerable and a gesture for the general public, wherein the gesture for the traffic vulnerable is relatively simpler than the gesture for the general public, and
wherein, by the controller, preparing a traffic vulnerable assistance equipment for the traffic vulnerable in response to the acquisition of the gesture for the traffic vulnerable.
The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretations, the limitations cover performance of the human mind (i.e. determining, considering, and planning). A person could determine the intentions of a passenger based on observed actions of the person, such as various simple gestures. Therefore acquiring and determining the intention of the passenger can be performed mentally. Therefore, the claim recites an abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the previously bolded portions continue to represent the “abstract idea”):
A method of controlling an unmanned autonomous vehicle, comprising: 
acquiring, by an acquiring device, a boarding intention of a passenger who intends to board the unmanned autonomous; and 
determining, by a controller, whether to stop the unmanned autonomous vehicle at a bus stop based on the acquired boarding intention of the passenger,
wherein the boarding intention of the passenger includes a gesture for the traffic vulnerable and a gesture for the general public, wherein the gesture for the traffic vulnerable is relatively simpler than the gesture for the general public, and
wherein, by the controller, preparing a traffic vulnerable assistance equipment for the traffic vulnerable in response to the acquisition of the gesture for the traffic vulnerable.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the previously noted abstract idea into a practical application:
In particular, the claim elements of an acquiring device and a controller are recited in a generic manner. The controller and acquiring device are recited as generic components. The autonomous vehicle is disclosed at the apply it (or equivalent) level and is merely instructions to implement an abstract idea which does not integrate the abstract idea into a practical application. The preparing a traffic vulnerable assistance equipment amounts to no more than mere insignificant extra-solution activity see MPEP 2106.05(g), with no actual control of the equipment being performed. Therefore, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
101 Analysis – Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to the integration of the abstract idea into a practical application, the addition of a controller, traffic vulnerable assistance equipment, and acquiring device are not sufficient to amount to significantly more than the judicial exception, because they merely generically link the abstract idea to a technological environment. Furthermore, the “preparing” step is considered Well-understood routine and conventional activity under step 2B, see MPEP 2106.05(g) and 2106.05(d) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)),
Therefore, the claim is not patent eligible.
Regarding claims 2-7, and 9-14, the claims specify and/or further limits similar to the previously addressed abstract idea above and does not recite additional limitations that present a practical application nor amount to “significantly more” for analogous reasons above.
Regarding claim 8, 15, and 16, the claims recite analogous limitations to claim 1 above, and are therefore rejected on the same premise.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Hicok et al. (US 2019/0265703; hereinafter Hicok).
Regarding Claim 1:
Hicok discloses a method of controlling an unmanned autonomous vehicle, comprising: 
acquiring, by an acquiring device, a boarding intention of a passenger who intends to board the unmanned autonomous vehicle (Hicok, Para. [0037-0038], Hicok discloses identifying the boarding intention of a passenger based on at least a gesture captured by sensors on the vehicle); and 
determining, by a controller, whether to stop the unmanned autonomous vehicle at a bus stop based on the acquired boarding intention of the passenger (Hicok, Para. [0030], Hicok discloses the vehicle may stop at any point along the route based on the pedestrian intention),
wherein the boarding intention of the passenger includes a gesture for the traffic vulnerable and a gesture for the general public, wherein the gesture for the traffic vulnerable is relatively simpler than the gesture for the general public (Hicok, Para. [0128], [0147] Hicok discloses deep learning used to train a neural network or other machine learning for spatial determination and identification of the body language of the passenger and determine different gestures for different regions and cultures appropriately including a detection of special needs (i.e. traffic vulnerable)), and
wherein, by the controller, preparing a traffic vulnerable assistance equipment for the traffic vulnerable in response to the acquisition of the gesture for the traffic vulnerable (Hicok, Para. [0128], Hicok discloses configuring and automatically deploying a ramp (i.e. traffic vulnerable assistance equipment) when a special needs passenger is detected).
Regarding Claim 2:
Hicok discloses the method of claim 1.
Hicok further discloses wherein the acquiring of the boarding intention includes: 
photographing the bus stop using a camera (Hicok, Para. [0129-0130], Hicok discloses outward facing sensors (i.e. camera) detect the presence, position, and change in position of potential passengers at a stop (i.e. bus stop)); and 
determining, by the controller, that the passenger indicates the boarding intention of the unmanned autonomous vehicle when a predetermined indication of the boarding intention is included in a photographed image (Hicok, Para. [0130], Hicok discloses deep learning neural networks or other machine learning may recognize gestures or movements to determine if the person has intention of boarding the vehicle).  
Regarding Claim 3:
Hicok discloses the method of claim 2.
Hicok further discloses wherein the predetermined indication of the boarding intention includes a predetermined gesture that indicates the boarding intention and the unmanned autonomous vehicle is configured to verify the boarding intention by photographing a gesture of the passenger using the camera (Hicok, Para. [0130], Claim 26, Hicok discloses deep learning neural networks or other machine learning may recognize gestures or movements to determine if the person has intention of boarding the vehicle). 
Regarding Claim 4:
Hicok discloses the method of claim 2.
Hicok further discloses wherein the predetermined indication of the boarding intention includes operation of a button provided at the bus stop to turn on an indicator linked to the button (Hicok, Para. [0137], Hicok discloses some bus stops are equipped with call buttons (i.e. indicator) that can alert the vehicle that passengers are waiting to be picked up) and the unmanned autonomous vehicle is configured to photograph the indicator using the camera and verify the boarding intention based on whether the indicator is turned on (Hicok, Para. [0137], Hicok discloses the vehicle uses outward facing sensors (i.e. cameras) to determine if anyone is at the predetermined stop waiting to be picked up).
Regarding Claim 5:
Hicok discloses the method of claim 1.
Hicok further discloses wherein the acquiring of the boarding intention includes: 
receiving, by the controller, a wireless communication signal generated in response to the boarding intention of the passenger (Hicok, Para. [0037-0039], Hicok discloses the signal identifying the intention of a passenger to board the vehicle is sent by the mobile device (wireless signal) of the passenger); and 
determining, by the controller, that the passenger indicates the boarding intention of the unmanned autonomous vehicle when a predetermined indication of the boarding intention is included in the wireless communication signal (Hicok, Para. [0037-0039], Claims 25 and 26, Hicok discloses the signal identifying the intention of a passenger to board the vehicle is sent by the mobile device (wireless signal) of the passenger).  
Regarding Claim 6:
Hicok discloses the method of claim 5.
Hicok further discloses wherein the indication of the boarding intention of the passenger includes an input of the boarding intention through a touch display provided at the bus stop and the unmanned autonomous vehicle is configured to verify the boarding intention by receiving the input of the touch display via wireless communication (Hicok, Para. [0183-0184], Hicok discloses the boarding intention of the passenger is indicated through a touch display kiosk (located at a main stop, see Para. [0167]) which signals the vehicle wirelessly of the passenger intention to board).  
Regarding Claim 7:
Hicok discloses the method of claim 5.
Hicok further discloses wherein the indication of the boarding intention of the passenger includes an input of the boarding intention via a mobile device and the unmanned autonomous vehicle is configured to verify the boarding intention by receiving the input of the mobile device via wireless communication (Hicok, Para. [0037-0039], Claims 25 and 26, Hicok discloses the signal identifying the intention of a passenger to board the vehicle is sent by the mobile device (wireless signal) of the passenger).  
Regarding Claim 8:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 9:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 10:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 11:
The claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Regarding Claim 12:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Regarding Claim 13:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Regarding Claim 14:
The claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise.
Regarding Claim 15:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 16:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Response to Arguments
Applicant's arguments filed March 28, 2022 have been fully considered but they are not persuasive. 
In regards to the 101 rejection, the applicant argues the amended claim element of “preparing a traffic vulnerable assistance equipment for the traffic vulnerable in response to the acquisition of the gesture for the traffic vulnerable”, cannot be performed mentally and is therefore not an abstract idea. However, the examiner puts forth the argued limitation of “preparing” the traffic vulnerable assistance equipment amounts to no more than mere insignificant extra solution activity under step 2A prong 2, and Well-understood routine and conventional activity under step 2B, see MPEP 2106.05(g) and 2106.05(d) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)), and no actual control of the equipment is performed. For example, preparing could amount to nothing more than transmitting data, which Therefore the claims are not patent eligible. 
In regards to the independent claim the applicant argues the cited art of Hicok fails to disclose “wherein the boarding intention of the passenger includes a gestures for the traffic vulnerable and a gesture for the general public, wherein the gesture for the traffic vulnerable is relatively simpler…”. However, the examiner respectfully disagrees. Hicok discloses spatial detection and identification is enhanced or performed by deep learning or other machine learning by training the neural network or other machine learning to detect different gestures for different regions and environment, Para. [0147]. The examiner puts forth it would be obvious to one of ordinary skill in the art that this system would determine the difference between a normal passenger and a special needs passenger, see Para. [0128]. Therefore the argued limitation is disclosed by the cited art.
In regards to the independent claim the applicant argues the cited art of Hicok fails to disclose “preparing a traffic vulnerable assistance equipment…”. However, the examiner respectfully disagrees. Hicok clearly discloses the vehicle detects the special needs passenger and automatically deploys a ramp (i.e. vulnerable traffic assistance equipment), Para. [0128]. Therefore the argued limitation is disclosed by the cited art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664